UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

QUAN WESTLEY,

                               Plaintiff,
v.                                                                  8:16-CV-01102
                                                                     (NAM/DJS)
ARNOLD J. BURDO,

                        Defendant.
___________________________________________

APPEARANCES:

Plaintiff Pro Se
Quan Westley
185 Wortman Avenue, Apt. 14C
Brooklyn, New York 11207

For Defendants:
Barbara D. Underwood
Attorney General for the State of New York
Omar J. Siddiqi, Assistant Attorney General
The Capitol
Albany, New York 12224

Hon. Norman A. Mordue, Senior United States District Court Judge

MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Quan Westley (“Plaintiff”) brings this action under 42 U.S.C. § 1983

against his former Parole Officer, Arnold Burdo (“Defendant”), alleging constitutional violations

arising from the revocation of Plaintiff’s post-release supervision, and a related state law

defamation claim. (Dkt. No. 12). Now before the Court is Defendant’s motion for summary

judgment on all claims against him, (Dkt. No. 42), and Plaintiff’s papers in opposition to the

motion. (Dkt. Nos. 45, 50). For the following reasons, Defendant’s motion is granted.



                                                 1
II.     BACKGROUND

                Procedural History

        On January 6, 2017, United States Magistrate Judge Daniel J. Stewart issued a Decision

and Order, after screening Plaintiff’s pleadings pursuant to 28 U.S.C. § 1915(e), directing the

Clerk of the Court to amend the Docket by combining Plaintiff’s Amended Complaint (Dkt. No.

7) with Plaintiff’s Second Amended Complaint (Dkt. No. 9) to become Plaintiff’s Third

Amended Complaint (Dkt. No. 12). (Dkt. No. 11, pp. 2–3). Judge Stewart concluded that

“[t]hough the facts alleged are wafer thin, it appears to this Court that Plaintiff is attempting to

assert a claim against Defendant Burdo, his parole officer, for providing false evidence which

resulted in Plaintiff’s loss of freedom and wages.” (Id., p. 2).

                Record Before the Court

        With Defendant’s motion for summary judgment, Defendant provided Plaintiff with a

copy of the Northern District of New York’s “Notice to Pro Se Litigants Opposing Summary

Judgment.” (Dkt. No. 42, pp. 3–4). That notice advised Plaintiff, among other things, that “[t]he

claims you assert in your Complaint may be dismissed without a trial if you do not respond to

this motion by filing your own sworn affidavits or other papers as required by Rule 56(e).” (Id.)

The notice further states that “[plaintiff] may not oppose summary judgment simply by relying

on the allegations in [plaintiff’s] complaint. Rather, [plaintiff] must submit evidence, such as

witness statements or documents, countering the facts asserted by the defendant and raising

issues of fact for trial.” (Id.)

        Plaintiff submitted a response in opposition to Defendant’s motion, along with a letter

asserting additional factual allegations that were not previously provided within Plaintiff’s initial




                                                  2
pleadings. (Dkt. Nos. 45, 50). Plaintiff’s papers dispute certain facts put forward by Defendant,

but Plaintiff fails to rebut many of the key facts that form the basis for Defendant’s motion.

       Under these circumstances, the Court may accept Defendant’s statement of facts as true

where appropriate, supported by the record, and unchallenged by Plaintiff with admissible

evidence. See Champion v. Artuz, 76 F.3d 483, 485 (2d Cir. 1996) (reasoning that even pro se

litigants “should be on notice from the very publication of Rule 56(e) that a party faced with a

summary judgment motion may not rest upon the mere allegations or denials of the party’s

pleading and that if the party does not respond properly, summary judgment, if appropriate, shall

be entered against him”) (quoting Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988)); Riehl

v. Martin, No. 13 Civ. 439, 2014 WL 1289601, at *5, 2013 U.S. Dist. LEXIS 186610, at *12,

(N.D.N.Y. Dec. 19, 2013) (“Where, as here, a party has failed to respond to the movant’s

statement of material facts in the manner required under N.D.N.Y. L.R. 7.1(a)(3), the facts in the

movant’s statement will be accepted as true (1) to the extent they are supported by evidence in

the record, and (2) the nonmovant, if proceeding pro se, has been specifically advised of the

possible consequences of failing to respond to the motion.”), report-recommendation adopted,

2014 WL 1289601, 2014 U.S. Dist. LEXIS 42870 (N.D.N.Y. Mar. 31, 2014).

       While the Court “is not required to consider what the parties fail to point out,” in

deference to Plaintiff’s pro se status and out of an abundance of caution, the Court has

nevertheless conducted “an assiduous review of the record” to determine whether there is

evidence that might support any of Plaintiff’s claims. Holtz v. Rockefeller & Co., 258 F.3d 62,

73 (2d Cir. 2001). Therefore, the following facts are largely taken from Defendant’s declaration

and statement of facts, (Dkt. Nos. 42-6, 42-9), where supported by the record, as well as




                                                 3
Plaintiff’s submissions in opposition. (Dkt. Nos. 45, 50). The Court construes the facts in the

light most favorable to the Plaintiff.

               Facts

       On or about August 22, 2014, Plaintiff was released on five years’ post-release

supervision after serving three years of a four-year sentence in state prison for assault in the

second degree. (Dkt. Nos. 42-2; 42-4, p. 52:16–20). At all relevant times, Plaintiff was a

parolee under the supervision and custody of the New York State Department of Corrections and

Community Supervision (“DOCCS”). (Dkt. No. 42-9, ¶ 1). Upon his release from prison,

Plaintiff agreed to comply with certain mandatory requirements under Plaintiff’s Special

Conditions of Release to Parole Supervision. (Dkt. No. 42-2). The relevant conditions at issue

here were the requirements that Plaintiff: 1) refrain from the use, possession or purchase of

alcoholic beverages; and 2) abide by a curfew and to not leave his designated residence after his

curfew. (Dkt. No. 42-2, ¶¶ 13a, 13c).

       On or about April 15, 2015, Plaintiff was assigned to Defendant Parole Officer Arnold J.

Burdo’s parole supervision case-load. (Dkt. No. 42-6, ¶ 19). Defendant was required to

supervise Plaintiff to ensure that Plaintiff remained in compliance with the conditions of his

release, to investigate any alleged parole violations or criminal behavior, and to execute any

parole warrants or other warrants issued for Plaintiff’s arrest. (Dkt. No. 42-6, ¶ 21).

       On May 12, 2015, Defendant performed a curfew check on Plaintiff, where Defendant

discovered that Plaintiff was not in his home during curfew hours—a violation of Plaintiff’s

conditions of release. (Dkt. No. 42-6, ¶ 23). Plaintiff has admitted to violating his required

curfew on at least that one occasion. (Dkt. No. 42-4, p. 61:4–7). As a result, Defendant placed

Plaintiff under GPS monitoring using an Electronic Monitoring Unit (“EMU”) to track Plaintiff’s



                                                  4
compliance with the curfew-related conditions of his parole. (Dkt. No. 42-6, ¶¶ 5, 7, 24). The

GPS EMU systems transmit information to “Veritracks,” a software system that is owned and

operated by Satellite Tracking of People, LLC. (Id., ¶ 7). The Veritracks software issues an e-

mail alert to the parole officer whenever a parolee has gone beyond the established boundaries

set within their curfew hours. (Id., ¶ 16).

       Beginning on May 15, 2015, Defendant began receiving alerts and information through

DOCCS’s tracking system indicating that Plaintiff was violating his curfew. (Dkt. No. 42-9, ¶¶

7–15). Plaintiff disputes that he violated curfew on many of these occasions. (Dkt. No. 50, pp.

2, 10–11). He also alleges that the GPS unit was not working properly and gave false readings.

(Dkt. No. 45, p. 1). On June 18, 2015, Defendant located Plaintiff at 48 South Platt Street in

Plattsburgh, New York, where he found Plaintiff and an associate in a parked vehicle. (Dkt. No.

42-9, ¶¶ 19–22). At that time, Defendant suspected that Plaintiff had consumed alcohol in

violation of the conditions of Plaintiff’s parole. (Dkt. No. 42-6, ¶¶ 40–44). Defendant directed

Plaintiff to return to Plaintiff’s residence so that Defendant could determine whether there was

alcohol at Plaintiff’s residence. (Id., ¶¶ 40–44). Upon their arrival at Plaintiff’s residence,

Defendant could smell alcohol on Plaintiff’s breath and subsequently conducted a test which

determined Plaintiff’s blood alcohol level to be 0.03. (Id., ¶¶ 45–47). Plaintiff admitted to

consuming at least one wine cooler earlier in the day. (Id., ¶ 48). At that point, Defendant

transported Plaintiff to the Plattsburgh Field Office, where an additional blood alcohol test

indicated Plaintiff’s blood alcohol level was 0.036. (Id., ¶ 49). Plaintiff was then taken into

custody pursuant to a parole warrant and transported to Clinton County Jail. (Id., ¶ 52).

       On or about June 18, 2015, Defendant prepared a Violation of Release Report, charging

Plaintiff with eleven violations of the conditions of his release, including curfew and alcohol-



                                                  5
related violations. (Dkt. No. 42-3). On July 15, 2015, Plaintiff appeared with counsel before an

administrative law judge at a parole revocation hearing at the Clinton County Jail. (Dkt. No. 42-

9, ¶¶ 24–25). At that hearing, Plaintiff pled guilty to Charge 11 of the Violation of Release

Report: “On June 18, 2015, at about 12:35 p.m. at 5411 Peru Street in Plattsburgh, NY, parolee

Westley violated Condition #13C of his Special Conditions of Release to Parole Supervision

when he tested positive and admitted to consuming alcohol.” (Dkt. Nos. 42-3, p. 2; 42-5, pp.

4:19–5:4). All curfew-related parole violations were dismissed with prejudice. (Dkt. No. 42-5,

pp. 4:4–5:8). Consistent with the joint sentencing recommendation of the parties, the

administrative law judge accepted Plaintiff’s guilty plea and imposed a fifteen-month sentence

for the alcohol-related parole violation. (Id., pp. 5:10–6:8).

       In Plaintiff’s papers, he alleges that Defendant put “lies” in the Violation of Release

Report regarding the GPS readings and curfew violations. (Dkt. No. 45, p. 2). Plaintiff further

alleges that “on paper it may say the parole Judge violation was souly [sic] because I was

drinking a [sic] alcohol beverage, but I know for a fact that it was because of all the lies he put in

the report.” (Id.). Plaintiff alleges that the curfew violations were the real reason his parole was

revoked. (Id.). In his deposition, Plaintiff testified that he believed Defendant falsified the GPS

tracking data because Defendant “wanted to enhance [Plaintiff’s] parole violation by saying

these things . . . . [Defendant’s] trying to make it seem like - - the report was trying to make it

seem like I was selling some type of narcotics . . . .” (Dkt. 42-4, p. 67:15–24). Plaintiff further

testified that “I feel myself that [Defendant] was just trying to paint the picture that I was doing

something crooked, or doing something out of line, just to enhance my parole violation.” (Id., p.

99:21–24).




                                                  6
III.   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

The moving party bears the initial burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the outcome of

the suit under the governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see

also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson).

       If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S. at

323–24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the

nonmoving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003).

       Moreover, where plaintiff proceeds pro se, the Court must read his submissions liberally

and interpret them “to raise the strongest arguments that they suggest.” McPherson v. Coombe,

174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

However, a pro se party’s “‘bald assertion,’ completely unsupported by evidence, is not

sufficient to overcome a motion for summary judgment.” Jordan v. New York, 773 F. Supp. 2d

255, 268 (N.D.N.Y. 2010) (citing Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)); see also

Wagner v. Swarts, 827 F. Supp. 2d 85, 92 (N.D.N.Y. 2011).



                                                 7
IV.    DISCUSSION

       Liberally construing the Third Amended Complaint, Plaintiff alleges that Defendant

provided false evidence against him in the form of GPS-tracking data, which resulted in the

revocation of Plaintiff’s parole and the loss of his liberty. (Dkt. No. 12, pp. 1–4). From this

premise, Plaintiff appears to assert three potential claims: 1) a federal due process claim based on

falsified evidence; 2) a federal due process claim based on defamation; and 3) a state law claim

for defamation. In moving for summary judgment, Defendant argues that: 1) Plaintiff fails to

establish a due process claim; and 2) Defendant is entitled to qualified immunity. The Court will

consider each of Plaintiff’s claims in turn.

               Federal Due Process Claim Based on Falsified Evidence

       Plaintiff’s first claim appears to allege a violation of his right to due process based on

Defendant’s use of false GPS-tracking evidence to revoke his parole. (Dkt. No. 12; see also Dkt.

No. 42-4, p. 96:18–25).

       “It is firmly established that a constitutional right exists not to be deprived of liberty on

the basis of false evidence fabricated by a government officer acting in an investigating

capacity.” Zahrey v. Coffey, 221 F.3d 342, 355 (2d Cir. 2000); see Zahrey v. City of New York,

2009 WL 1024261, at *8 n.14; 2009 U.S. Dist. LEXIS 31893, at *30 n.14 (S.D.N.Y. Apr. 15,

2009) (noting that “evidence fabrication serves to both improperly charge and/or arrest a plaintiff

as well as unfairly try him” and characterizing plaintiff’s evidence fabrication claim as a claim

for violation of procedural due process under the Fifth, Sixth, and Fourteenth Amendments).

Undoubtedly, a parole officer may not rely on evidence that the officer knows to be false. See

Victory v. Pataki, 814 F.3d 47, 64 (2d Cir. 2016) (citing Scotto v. Almenas, 143 F.3d 105, 113

(2d Cir. 1998)). To support this sort of due process claim, a plaintiff must show, inter alia, that



                                                  8
an investigating official fabricated evidence that caused a deprivation of life, liberty, or property.

Garnett v. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016) (citation omitted).

       In this case, it is undisputed that at all relevant times Plaintiff was a parolee subject to

certain conditions of release, including an explicit prohibition from using, possessing, or

purchasing alcoholic beverages. (Dkt. Nos. 42-2; 42-4, p. 72:23–25). Plaintiff acknowledged

and agreed to comply with those required terms. (Dkt. No. 42-2). But the record is replete with

undisputed evidence, including explicit admissions by the Plaintiff himself, that Plaintiff violated

the condition not to use or possess an alcoholic beverage. (Dkt. No. 42-4, pp. 71:21–24, 72:23–

73:10, 87:15–17, 93:3–4; see also Dkt. No. 42-6, ¶¶ 44–49). Specifically, Plaintiff admits that

he possessed and consumed an alcoholic beverage on June 18, 2015. (Dkt. No. 42-4, pp. 72:23–

73:25). The undisputed facts also show that Plaintiff’s use of alcohol was the sole basis for the

revocation of his parole; at the July 15, 2015 revocation hearing, Plaintiff pled guilty to the

alcohol-related parole violation from June 18, 2015, and all curfew-related violations were

dismissed with prejudice. (Dkt. Nos. 42-5, pp. 4:4–5:8; 42-3, p. 2). The administrative law

judge accepted Plaintiff’s guilty plea and imposed a fifteen-month sentence for the alcohol-

related parole violation. (Id., pp. 5:10–6:8).

       Contrary to Plaintiff’s claim, there is no evidence in the record to support his assertion

that alleged curfew violations formed any basis for the revocation of Plaintiff’s parole. Neither

the GPS tracking information, nor the alleged curfew violations were even mentioned at

Plaintiff’s parole revocation hearing. (Dkt. No. 42-5). As part of the prehearing conference plea

bargain, DOCCS agreed to withdraw all curfew-related charges with prejudice. (Dkt. No. 42-5,

p. 5:5–8). Moreover, even if the GPS-tracking evidence was inaccurate, there is no evidence

whatsoever that Defendant fabricated it or knew it was false, as discussed below. Thus, the



                                                  9
record fails to provide even a scintilla of support for Plaintiff’s bald assertion that Defendant

used the GPS tracking information to “paint a picture that [Plaintiff] was doing something

crooked, or doing something out of line, just to enhance [Plaintiff’s] parole violation.” (See Dkt.

No. 42-2, pp. 99:21–100:14).

       In sum, the record shows that the sole basis for the revocation of Plaintiff’s parole was

his admitted use and possession of alcohol, an explicit violation of the conditions of his release.

Plaintiff’s baseless speculation that the real reason was falsified evidence regarding GPS tracking

data is not sufficient to raise any genuine issue of material fact. Therefore, Plaintiff cannot

sustain a federal due process claim based on falsified evidence.

               Federal Due Process Claim Based on Defamation

       Plaintiff’s second apparent claim is for defamation based on Defendant’s alleged false

statements regarding Plaintiff’s curfew-related parole violations. (Dkt. No. 12, p. 5). It is well-

established that defamation, even when committed by a state official, is a matter of state law, and

does not ordinarily rise to the level of a constitutional violation. Paul v. Davis, 424 U.S. 693

(1976) (holding that reputation alone does not implicate any “liberty” or “property” interests

sufficient to invoke the procedural protection of the due process clause, and something more than

simple defamation by the state official must be involved to establish a claim under Section

1983); see also Lauro v. Charles, 219 F.3d 202, 207 (2d Cir. 2000). However, an action can be

grounded in Section 1983 when that plaintiff can demonstrate “a stigmatizing statement plus a

deprivation of a tangible interest.” Algarin v. Town of Wallkill, 421 F.3d 137, 138 (2d Cir.

2005); see also Patterson v. City of Utica, 370 F.3d 322, 330 (2d Cir. 2004).

       To prevail on a state-imposed federal defamation claim, a plaintiff must show: 1) the

utterance of a statement “sufficiently derogatory to injure his or her reputation, that is capable of



                                                 10
being proved false, and that he or she claims is false,” and 2) a material state-imposed burden or

state-imposed alteration of the plaintiff’s status or rights. Sadallah v. City of Utica, 383 F.3d 34

(2d Cir. 2004) (holding that defamation is an issue of state law, not of federal constitutional law,

and therefore provides an insufficient basis to maintain a Section 1983 action absent a showing

of stigma along with a more tangible element of deprivation, a “stigma plus claim”). Further, “to

bring a successful stigma-plus claim, the plaintiff also must demonstrate that h[is] liberty was

deprived without due process of law. Stated differently, the availability of adequate process

defeats a stigma-plus claim.” Segal v. City of New York, 459 F.3d 207, 213 (2d Cir. 2006) (citing

DiBlasio v. Novello, 344 F.3d 292, 302 (2d Cir. 2003)).

       Here, even if Defendant’s statements regarding Plaintiff’s curfew-related parole

violations were false, there is no evidence whatsoever of a causal connection to a state-imposed

burden, such as deprivation of liberty, as discussed above. Plaintiff cannot establish a

defamation claim where the alleged stigmatizing charges were dismissed with prejudice, and

therefore did not contribute to the harm that Plaintiff now claims. Moreover, the record shows

that the parole revocation hearing afforded Plaintiff the opportunity to challenge all statements

and conclusions that formed the basis for the DOCCS’s charges against Plaintiff. (Dkt. No. 42-

5). The transcript from the hearing shows that Plaintiff did not object to any of the information

contained within DOCCS’s violation of release report, nor did he make any allegations regarding

Defendant’s professional conduct when he pled guilty. (Dkt. No. 42-5).

       Plaintiff, with the assistance of counsel, had every opportunity to challenge any statement

or fact that he now contends are false, but failed to do so. The record shows that Plaintiff was

aware that his guilty plea would result in his re-incarceration in exchange for the withdrawal of

the remaining parole violation charges. (Dkt. No. 42-4, pp. 87:24–88:21; see also Dkt. No. 50,



                                                 11
p. 2). Therefore, the Court finds that Plaintiff’s parole revocation hearing gave him all the

process he was due. See Segal, 459 F.3d at 213; see also Sloane v. Ruiz, 2009 WL 1024237, at

*2–3; 2009 U.S. Dist. LEXIS 31930, at *5–7 (S.D.N.Y. Apr. 14, 2009) (holding that a Section

1983 claim fails where a plaintiff alleges false statements by his parole officer yet agrees to a

guilty plea without challenging those statements at a parole hearing).

       Accordingly, Plaintiff cannot sustain a federal due process claim for defamation.

           C. Qualified Immunity

       Further, Defendant contends that he is entitled to qualified immunity because he acted

reasonably in his use of GPS tracking data in Plaintiff’s case. (Dkt. Nos. 21, ¶ 9; 42-10, p. 12).

Having found that Plaintiff cannot sustain a federal claim based on a constitutional violation, the

Court need not address qualified immunity. Nonetheless, the Court agrees that qualified

immunity would apply in this case.

       The doctrine of qualified immunity protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Parole officers are entitled

to qualified immunity when they perform their non-judicial and non-prosecutorial tasks,

provided that they do not violate clearly established constitutional norms of which an objectively

reasonable person should have been aware.” See Roberts v. Lapp, 297 F. App’x 67, 69 (2d Cir.

2008) (citing Scotto, 143 F.3d at 111–13).

       Plaintiff alleges that Defendant provided false evidence from the GPS-tracking unit

which resulted in his parole revocation. (Dkt. No. 12). In his deposition, Plaintiff asserted that




                                                 12
Defendant falsified GPS tracking data in order to “enhance my parole violation.” (Dkt. No. 42-

4, p. 99:21–24).

       However, Defendant submitted evidence that he relied upon GPS-tracking data provided

by a third-party company, Satellite Tracking of People, LLC, which notifies a parole officer

when a parolee has gone beyond established boundaries set within curfew hours. (Dkt. No. 42-6,

¶¶ 7, 16). Defendant also submitted the underlying data provided by the company. (Dkt. No.

42-7). Thus, even if the data was somehow incorrect, there is no evidence whatsoever that

Defendant falsified the evidence. Plaintiff’s baseless assertions to the contrary fail to raise an

issue of fact. At most, Defendant mistakenly relied upon data from a GPS unit that was not

working properly and gave false readings. Therefore, viewing the facts in the light most

favorable to Plaintiff, Defendant would nonetheless be entitled to qualified immunity because it

was objectively reasonable for him to believe his actions were lawful. See Catanzaro v. Weiden,

140 F.3d 91, 96 (2d Cir. 1998) (“Generally, public officials are entitled to qualified immunity

where their mistaken belief or decision was objectively reasonable.”).

           D. State Law Claim for Defamation

       Finally, to the extent Plaintiff asserts a common-law claim for defamation under New

York State law, the Court declines to assert jurisdiction over such claims, which are properly

brought in state court. See Walker v. Time Life Films, Inc., 784 F.2d 44, 53 (2d Cir. 1986)

(holding that “federal courts, absent exceptional circumstances, should abstain from exercising

pendent jurisdiction when federal claims in a case can be disposed of by summary judgment”)

(citing Kavit v. A.L. Stamm & Co., 491 F.2d 1176, 1180 (1974)).




                                                 13
V.     CONCLUSION

       For the reasons identified herein, it is

       ORDERED that Defendant’s Motion for Summary Judgment (Dkt. No. 42), is

GRANTED; and it is further

       ORDERED that Plaintiff’s Third Amended Complaint (Dkt. No. 12) is DISMISSED

with prejudice; and it is further

       ORDERED that the Clerk provide a copy of this Memorandum-Decision and Order to

the parties in accordance with the Local Rules of the Northern District of New York.


       IT IS SO ORDERED.

December 20, 2018
Syracuse, New York




                                                  14
